DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A drawing replacement sheet was received on October 14, 2021.  These drawings are acceptable. The objection to the drawings is withdrawn.
 
Claim Objections
The objections over minor informalities in claims 4, 7, 12 and 16 are withdrawn. 

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered.  Applicant’s arguments with respect to Angelopoulos are persuasive.  The examiner agrees that neither Angelopoulos nor Dai teach forming a hard mask with tin oxide at the bottom and tin concentration gradient in which the concentration of tin increases near the top of the hard mask layer.  However, for reasons set forth in the rejection below, the examiner believes this aspect of the claimed invention is obvious over the teaching of Dai

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 12, the term "high" in the recitation “… a tin-based second material with high extreme ultraviolet (EUV) absorption cross sections …” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 13-20 are rejected as they do not remedy the indefiniteness of claim 12 from which they depend.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0212656 as filed by Dai et al. (hereinafter, Dai).

Dai teaches forming a graded hardmask on a substrate (see, for example, the abstract and [0018]).  Dai teaches the graded hardmask includes a first material and a tin-based second material (see, for example, the abstract and [0018]).  Dai teaches a first silicon material and a second tin-based material combine to from a hard mask material with high absorption cross sections for extreme ultraviolet (EUV) radiation (see, for example, [0021]).  Dai teaches depositing a photoresist layer over the graded hardmask and patterning the photoresist (see, for example, [0003]).  Dai teaches the hardmask layer sits upon the top of a multilayer stack in which high aspect ratio features are formed which would require the etching of the graded hardmask (see, for example, [0003]). Dai teaches the graded hardmask includes the first material and gradients of the second material doped into the first material.

Dai does not explicitly teach removing the photoresist layer.
It would have been obvious to one skilled in the art that to remove the photoresist layer after the etching of the hardmask because this is the standard practice in semiconductor fabrication processes as evidenced by many of the references of record.

Dai does not explicitly teach the graded hardmask includes the first material and gradients of the second material doped into the first material tin gradient increases from bottom to top such that tin oxide is disposed at the bottom adjacent the substrate and increased concentration tin is disposed directly under the photoresist layer.   Dai teaches a graded hardmask with a concentration gradient but Dai does not explicitly teach the direction in which the concentration gradient increases.  That is Dai does not teach the metal: oxygen ratio with distance from the substrate reaching a maximum at the hardmask/photoresist interface.  However, it would have been obvious to one skilled in the art to adjust the metal: oxygen ratio such that the metal: oxygen ratio with distance from the substrate reaching a maximum at the hardmask/photoresist interface because Dai teaches the dopant serves to improve the results of a EUV lithography process by providing a material that generates source secondary electrons to the photoresist.  It would be obvious provide the source of secondary electrons closer to the photoresist than further away from the photoresist because secondary electrons that are generated at a distance further away from the photoresist are less likely to reach the photoresist layer and secondary electrons that not reach the photoresist layer would fail to provide the benefit of the high Z material.  Notably, Dai teaches “in some embodiments, one material is used as the bulk of the EUV HM and then the surface HM is treated with a high Z material.

Regarding claim 2, Dai teaches patterning with EUV lithographic accuracy (see, for example, [0003]).

Regarding claim 3, Dai does not teach removing portions of the photoresist layer with a developer.
It would have been obvious to one skilled in the art that to remove portions of the photoresist layer with a developer because this is the standard practice of lithography as evidenced by many of the references cited on the attached Notice of Reference Cited..

Regarding claim 4, the High-Z metal doped hardmask of Dai will reduce scumming defects relative to an undoped hardmask because the doped hardmask allow for decreases dose time and/or dose energy (see, for example, [0006]).

Regarding claim 5, Dai teaches the second material may be tin which applicant teaches is a material that is configured to provide adhesion to photoresist materials (see, for example, [0021]).  

Regarding claims 7 and 16, Dai teaches the second material may be a high-Z metal such as tin which has an EUV absorptivity cross-section of at least 92 eV (see, for example, [0021]).

Regarding claims 8 and 17, Dai teaches spinning-on the graded hardmask (see, for example, [0003]).

Regarding claims 9 and 18, Dai teaches the graded hardmask is formed by vacuum co-depositing (see, for example, [0014] – [0017]).

Regarding claims 10 and 19, Dai teaches changing the composition of the mask material as the mask is being formed which would correspond to the vertical grading of the first and second materials (see, for example, [0018]).

Regarding claims 12-14, see above discussion of claims 1, 2 and 4 as all limitations set forth in claims 12-14 are recited in claims 1, 2 and 4 and have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,998,191
Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the pending claims is recited within the claims of the patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716

/Allan W. Olsen/           Primary Examiner, Art Unit 1716